DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2022 has been entered.
This Office Action is responsive to the amendment filed with the RCE filed on 10 November 2022. As directed by the amendment: Claims 147, 157, 166, and 174 have been amended, Claims 1-146,148-149, and 158-165 have been cancelled, and no claims have been added. Claims 150, 155, 167, and 172 were previously withdrawn due to a Restriction Requirement. Thus, Claims 147, 151-154, 156, 157, 166, 168-171, and 173-175 are presently under consideration in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 166, 168, 169, 171, 174, and 175 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carbunaru et al. (US Publication No. 2010/0331933, previously cited) in view of Van Venrooij et al. (US Publication No. 2002/0183817, previously cited in Advisory Action).
Regarding Claim 166 and 175,  Carbunaru et al. discloses a method for treating a condition of a subject (Abstract, Paragraph 0002-0003), the method comprising: 
implanting an implant (114,  Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D) into a tissue of the subject (implanted in patient proximate nerve, Paragraph 0010, Claim 12), the implant shaped to define a cross-section comprising distinct portions (115, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), the implant including: 
a circuitry unit (115, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), the circuitry unit:
 housing circuitry (102, 104, 118, 106, Fig. 2, Paragraph 0031, 0033), and shaped to define a height (thickness, Paragraph 0040; e.g. see thickness of circuitry unit/microstimulator; Fig. 4B, 8A-B, 10B, 12A), 
the height being smaller than (i) a longest length (longitudinal side length 119, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040), and 
(ii) a longest width (lateral end width 121, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040) of the circuitry unit; 
and one or more outwardly-facing electrodes (116, 116’, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0031, 0035-0036) which face outwardly from a perimeter of the implant and that are electrically coupled to the circuitry (Paragraph 0035-0036, 0038, 0046-0047); 
and orienting the implant with respect to the tissue (Abstract, Paragraph 0002-003, 0010, Claim 12), such that: 
(a) the height of the circuitry unit is disposed along a superficial-to-deep axis with respect to skin of the subject (circuitry unit/microstimulator 115 is disposed parallel to skin 940 with the height of the circuitry unit is disposed along a superficial-to-deep axis, see e.g. Fig. 10B, Paragraph 0063), 
(b) the implant is positioned to stimulate a nerve underlying the implant (Paragraph 0002-0003, 0010, 0044, Claim 12), and 
(c) the implant is positioned in a manner that inhibits electrical conduction from the outwardly-facing electrodes into skin of the subject (the implant is configured for being disposed under the skin surface for directing stimulation to the target stimulation site and for blocking stimulation in the direction of the skin surface, Paragraph 0063).  
Carbunaru et al. discloses a method further wherein each of the outwardly-facing electrodes (electrodes 116, 116’, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D) extend around a portion of the implant (114, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), and wherein the implant/circuitry unit has a generally prismatic shape (115, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D).  However, Carbunaru et al. does not specifically disclose wherein the implant/circuitry unit is shaped to define a prism that has a transverse cross-section defining an arced portion that is shaped to define an outwardly-facing convex surface, wherein the electrodes face outwardly from a perimeter of the arced portion of the implant.  Van Venrooij et al. teaches a method for treating a condition of a subject (Abstract; Paragraph 0009, 0055) comprising implanting an implant into a tissue of the subject (Abstract; Paragraph 0003, 0009, 0059), wherein the implant comprises one or more outwardly-facing electrodes (24A-D, Fig. 3, Fig. 4; Paragraph 0053-0054, 0059); wherein the implant is shaped to define an arced prism (20, 10, Fig. 3; Fig. 4) that has a transverse cross-section defining an arced portion (see cross-section of Fig. 4; Paragraph 0050, 0054, 0057-0061) that is shaped to define an outwardly-facing convex surface (16, Figs. 3-4; Paragraph 0053, 0059, 0060), wherein the electrodes face outwardly from a perimeter of the arced portion of the implant (24A-D, Fig. 3, Fig. 4; Paragraph 0050, 0053, 0057), and wherein the implant is positioned in a manner that inhibits electrical conduction from the outwardly-facing electrodes into non-target areas (Abstract, Paragraph 0009, 0011, 0054, 0057). Therefore, it would have been obvious to one having ordinary skill in the art to configure the implant/circuitry unit disclosed by Carbunaru et al. to be shaped to define a prism that has a transverse cross-section defining an arced portion that is shaped to define an outwardly-facing convex surface, wherein the electrodes face outwardly from a perimeter of the arced portion of the implant, as taught by Van Venrooij et al., in order to direct the current/stimulation from the electrodes in a particular direction or field to specific target nerve structures (e.g. such as to widen or narrow the range of the stimulation), as also taught by Van Venrooij et al. (Abstract, Paragraph 0009, 0011, 0054, 0057), and since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 168, Carbunaru et al. discloses a method further wherein the implant includes a generally flat inhibiting element (planar flap; 126, Figs. 3A-B, 4A-B, 5A-G, 6, 12A; 826, Fig. 8; 926, Figs. 10A-B, planar flap comprising insulative material, Paragraph 0012, 0046, 0063), the inhibiting element configured to inhibit electrical conduction therethrough (Paragraph 0012, 0046, “the flap may be configured for directing, blocking, and/or shaping the electric field created by the electrodes of the microstimulator”, Paragraph 0063).  
Regarding Claim 169, Carbunaru et al. discloses a method further wherein the implant includes an inhibiting element (planar flap; 126, Figs. 3A-B, 4A-B, 5A-G, 6, 12A; 826, Fig. 8; 926, Figs. 10A-B, planar flap comprising insulative material, Paragraph 0012, 0046, 0063), the inhibiting element configured to inhibit electrical conduction therethrough (Paragraph 0012, 0046, “the flap may be configured for directing, blocking, and/or shaping the electric field created by the electrodes of the microstimulator”, Paragraph 0063), and   the step of orienting comprises implanting and orienting the implant into the tissue of the subject (implanted in patient proximate nerve, Paragraph 0010, Claim 12; implant 914 implanted under skin 940, Fig. 10B), such that the inhibiting element inhibits electrical conduction from the electrodes into tissue that is superficial to the implant (“The microstimulator 914 is configured for being disposed under the skin surface 940 (see FIG. 10B) such that the flap 926 is positioned between the casing 115 and the skin surface 940.  In this manner, the flap 926 is configured for directing stimulation to the target stimulation site and for blocking stimulation in the direction of the skin surface 940”, Paragraph 0063). 
Regarding Claim 171, Carbunaru et al. discloses a method further wherein the one or more outwardly-facing electrodes include a pair of electrodes (at least two electrodes 116, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), and the method further comprises, using the circuitry unit (115, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), driving current through the electrodes (Paragraph 0031-0036) and to the nerve (Paragraph 0002-0003, Paragraph 0010, 0044, Claim 12). Furthermore, Carbunaru et al. discloses that pairs of electrodes are disposed at a distance of less than 10 mm from each other (116, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040). For example, as shown in exemplary annotated Fig. 10 below, if the length of circuitry unit 115 is 26-30 mm as disclosed by Carbunaru et al., then the distance between adjacent electrodes 116 would be less than 10 mm.

    PNG
    media_image1.png
    410
    564
    media_image1.png
    Greyscale

Regarding Claim 174, Carbunaru et al. discloses a method further wherein the step of using the circuitry unit comprises, using a transmitting unit (106, 104 Fig. 2), transmitting a control signal that activates the circuitry unit (Paragraph 0033-0034) to drive current through the electrodes (Paragraph 0031-0036) and to the nerve (Paragraph 0002-0003, Paragraph 0010, 0044, Claim 12).  

Claims 147, 151, 152, 154, 156, 157, and 173 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carbunaru et al. in view of Van Venrooij et al., further in view of Loeb et al. (US Patent No. 6,735,474, previously cited).
Regarding Claim 147, Carbunaru et al. discloses a method for treating a condition of a subject (Abstract, Paragraph 0002-0003), the method comprising: 
Implanting and placing an implant (114,  Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D) into a tissue of the subject (implanted in patient proximate nerve, Paragraph 0010, Claim 12), the implant shaped to define a cross-section comprising distinct portions (115, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D),
the implant including: 
a circuitry unit (115, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), the circuitry unit:
 housing circuitry (102, 104, 118, 106, Fig. 2, Paragraph 0031, 0033), and shaped to define a height (thickness, Paragraph 0040; e.g. see thickness of circuitry unit/microstimulator; Fig. 4B, 8A-B, 10B, 12A), 
the height being smaller than (i) a longest length (longitudinal side length 119, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040), and 
(ii) a longest width (lateral end width 121, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040) of the circuitry unit; 
and one or more outwardly-facing electrodes (116, 116’, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0031, 0035-0036) which face outwardly from a perimeter of the implant and that are electrically coupled to the circuitry (Paragraph 0035-0036, 0038, 0046-0047); 
and implanting and orienting the implant with respect to the tissue (Abstract, Paragraph 0002-003, 0010, Claim 12), such that: 
(a) the height of the circuitry unit is disposed along a superficial-to-deep axis with respect to skin of the subject (circuitry unit/microstimulator 115 is disposed parallel to skin 940 with the height of the circuitry unit is disposed along a superficial-to-deep axis, see e.g. Fig. 10B, Paragraph 0063), 
(b) the implant is positioned to stimulate a nerve underlying the implant (Paragraph 0002-0003, 0010, 0044, Claim 12), and 
(c) the implant is positioned in a manner that inhibits electrical conduction from the outwardly-facing electrodes into skin of the subject (the implant is configured for being disposed under the skin surface for directing stimulation to the target stimulation site and for blocking stimulation in the direction of the skin surface, Paragraph 0063).
Carbunaru et al. discloses a method further wherein each of the outwardly-facing electrodes (electrodes 116, 116’, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D) extend around a portion of the implant (114, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), and wherein the implant/circuitry unit has a flat/rectangular shape (115, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D).  However, Carbunaru et al. does not specifically disclose wherein the implant is shaped to define an arced portion that is shaped to define an outwardly-facing convex surface, wherein the electrodes face outwardly and extend around the arced portion of the implant.  Van Venrooij et al. teaches a method for treating a condition of a subject (Abstract; Paragraph 0009, 0055) comprising implanting an implant into a tissue of the subject (Abstract; Paragraph 0003, 0009, 0059), wherein the implant comprises one or more outwardly-facing electrodes (24A-D, Fig. 3, Fig. 4; Paragraph 0053-0054, 0059); wherein the implant is shaped to define an arced prism (20, 10, Fig. 3; Fig. 4) that has a transverse cross-section defining an arced portion (see cross-section of Fig. 4; Paragraph 0050, 0054, 0057-0061) that is shaped to define an outwardly-facing convex surface (16, Figs. 3-4; Paragraph 0053, 0059, 0060), wherein the electrodes face outwardly from a perimeter of the arced portion of the implant and extend around the arced portion (24A-D, Fig. 3, Fig. 4; Paragraph 0050, 0053, 0057); and wherein the implant is positioned in a manner that inhibits electrical conduction from the outwardly-facing electrodes into non-target areas (Abstract, Paragraph 0009, 0011, 0054, 0057). Therefore, it would have been obvious to one having ordinary skill in the art to configure the implant disclosed by Carbunaru et al. to be shaped to define an arced portion that is shaped to define an outwardly-facing convex surface, wherein the electrodes face outwardly and extend around the arced portion of the implant, as taught by Van Venrooij et al., in order to direct the current/stimulation from the electrodes in a particular direction or field to specific target nerve structures (e.g. such as to widen or narrow the range of the stimulation), as also taught by Van Venrooij et al. (Abstract, Paragraph 0009, 0011, 0054, 0057), and since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Furthermore, Carbunaru et al. further discloses the method further wherein the implant is implanted into tissue of the subject (Paragraph 0002-0003, 0010, 0044, Claim 12), but does not specifically disclose wherein the implant is injected into tissue. Loeb et al. teaches a method for treating a condition of a subject (Abstract, Col. 2, Lines 43-60, Col. 4, Lines 45-56) comprising placing an implant comprising circuitry and electrodes proximate a nerve (Abstract, Col. 2, Lines 34-36, Col. 6, Line 62- Col. 7, Line 5), wherein the implant is injected into tissue (injection via needle, Abstract, “injection, direct implantation, endoscopic, or laparoscopic implantation of one or more battery- or radio-frequency-powered microstimulators on or near the tibial nerve”, Col. 2, Lines 34-36; injected via hypodermic needle, Col. 4, Lines 13-14). It would have been obvious to one having ordinary skill in the art at the time of the invention to perform the implantation of the implant into tissue via injection, as taught by Loeb et al., in the method for treating a condition of a subject as taught by Carbunaru et al. and Van Venrooij et al. in combination, in order to perform the implantation such that it is minimally invasive, and may be implanted in an outpatient environment incurring less clinical risk and cost, and may be removed with minimal surgical procedure, as also taught by Loeb et al. (Col. 7, Lines 58-62). 
Regarding Claim 151, Carbunaru et al. discloses a method further wherein the implant includes a generally flat inhibiting element (planar flap; 126, Figs. 3A-B, 4A-B, 5A-G, 6, 12A; 826, Fig. 8; 926, Figs. 10A-B, planar flap comprising insulative material, Paragraph 0012, 0046, 0063), the inhibiting element configured to inhibit electrical conduction therethrough (Paragraph 0012, 0046, “the flap may be configured for directing, blocking, and/or shaping the electric field created by the electrodes of the microstimulator”, Paragraph 0063).  
Regarding Claim 152, Carbunaru et al. discloses a method further wherein the implant includes an inhibiting element (planar flap; 126, Figs. 3A-B, 4A-B, 5A-G, 6, 12A; 826, Fig. 8; 926, Figs. 10A-B, planar flap comprising insulative material, Paragraph 0012, 0046, 0063), the inhibiting element configured to inhibit electrical conduction therethrough (Paragraph 0012, 0046, “the flap may be configured for directing, blocking, and/or shaping the electric field created by the electrodes of the microstimulator”, Paragraph 0063), and   the step of orienting comprises implanting and orienting the implant into the tissue of the subject (implanted in patient proximate nerve, Paragraph 0010, Claim 12; implant 914 implanted under skin 940, Fig. 10B), such that the inhibiting element inhibits electrical conduction from the electrodes into tissue that is superficial to the implant (“The microstimulator 914 is configured for being disposed under the skin surface 940 (see FIG. 10B) such that the flap 926 is positioned between the casing 115 and the skin surface 940.  In this manner, the flap 926 is configured for directing stimulation to the target stimulation site and for blocking stimulation in the direction of the skin surface 940”, Paragraph 0063). 
Regarding Claim 154, Carbunaru et al. discloses a method further wherein the one or more outwardly-facing electrodes include a pair of electrodes (at least two electrodes 116, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), and the method further comprises, using the circuitry unit (115, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), driving current through the electrodes (Paragraph 0031-0036) and to the nerve (Paragraph 0002-0003, Paragraph 0010, 0044, Claim 12). Furthermore, Carbunaru et al. discloses that pairs of electrodes are disposed at a distance of less than 10 mm from each other (116, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040). For example, as shown in exemplary annotated Fig. 10 below, if the length of circuitry unit 115 is 26-30 mm as disclosed by Carbunaru et al., then the distance between adjacent electrodes 116 would be less than 10 mm. 

    PNG
    media_image1.png
    410
    564
    media_image1.png
    Greyscale


Regarding Claims 156 and 173, Carbunaru et al. discloses the method further wherein driving current comprises driving current through the electrodes (Paragraph 0031-0036) and to a nerve of the subject (Paragraph 0002-0003, 0010, 0044, Claim 12) to treat a condition (Abstract, Paragraph 0002-0003). However, neither Carbunaru et al. nor Van Venrooij et al. specifically discloses wherein the current is driven to a tibial nerve of the subject to treat a condition selected from the group consisting of: neuropathic pain, and urge incontinence.  Loeb et al. teaches a method for treating a condition of a subject (Abstract, Col. 2, Lines 43-60, Col. 4, Lines 45-56) comprising placing an implant comprising circuitry and electrodes proximate a nerve (Abstract, Col. 2, Lines 34-36, Col. 6, Line 62- Col. 7, Line 5), specifically wherein the current is driven to a tibial nerve of the subject (tibial nerve stimulation, Abstract, Col. 2, Lines 34-36, Col. 6, Line 62- Col. 7, Line 5) to treat pain and/or urge incontinence (Abstract, Col. 2, Lines 43-60, Col. 4, Lines 45-56, Col. 1, Lines 20-31). It would have been obvious to one having ordinary skill in the art at the time of the invention to provide current to tibial nerve of the subject to treat a conditions such as pain and urge incontinence, as taught by Loeb et al., in the method disclosed by Carbunaru et al. and Van Venrooij et al. in combination, in order to successfully relieve patient symptoms using an implant and method that is minimally invasive, and may be implanted in an outpatient environment incurring less clinical risk and cost, and may be removed with minimal surgical procedure, and furthermore stimulation may be administered without continuous oversight by a clinical practitioner, as also taught by Loeb et al. (Col. 7, Lines 58-62, Col. 2, Lines 61-65).
Regarding Claim 157, Carbunaru et al. discloses a method further wherein the step of using the circuitry unit comprises, using a transmitting unit (106, 104 Fig. 2), transmitting a control signal that activates the circuitry unit (Paragraph 0033-0034) to drive current through the electrodes (Paragraph 0031-0036) and to the nerve (Paragraph 0002-0003, Paragraph 0010, 0044, Claim 12).  

Claim 170 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carbunaru et al. in view of Van Venrooij et al., further in view of Rooney et al. (US Publication No. 2007/0073353, previously cited).
Regarding Claim 170, Carbunaru et al. discloses a method further wherein the longest length of the circuitry unit is between 10 and 30 mm (longitudinal side surface 119 of circuitry unit 115 is approx. 26-30 mm long, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040), neither Carbunaru et al. nor Van Venrooij et al. explicitly discloses wherein the height of the circuitry unit is between 0.5 and 3 mm, or more specifically between 1.5 and 2 mm, and the longest width of the circuitry unit is between 1 and 5 mm. 
Carbunaru et al. does disclose a height and width of the circuitry unit of approximately these lengths – wherein the height of the circuitry unit is about 3.5 to 5 mm, and the width of the circuitry unit is 6.5-8 mm (thickness and lateral end surface, Paragraph 0040). Furthermore, Rooney et al. teaches a method for treating a condition of a subject (Abstract, Paragraph 0016-0017) comprising placing an implant (14, 21, Fig. 3A-B) comprising a circuitry unit (36, Fig. 3A-B) and electrodes (24, Fig. 3A-B) proximate a nerve (Abstract, Paragraph 0016, 0049-0050, 0126) wherein the height of the circuitry unit is less than 3.6 mm (Paragraph 0071), the length of the circuitry unit is less than 9.4 mm (Paragraph 0071), and the width of the circuitry unit is less than 6.5 mm (Paragraph 0071). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the height of the circuitry unit to be between 0.5 and 3 mm, or more specifically between 1.5 and 2 mm, and the longest width of the circuitry unit to be between 1 and 5 mm, as approximately taught by both Carbunaru et al. and Rooney et al., in order to allow for the implant to be minimally invasive and placed adjacent specific nerve targets, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 153 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carbunaru et al. in view of Van Venrooij et al., further in view of Loeb et al., further in view of Rooney et al. 
Regarding Claim 153, Carbunaru et al. discloses a method further wherein the longest length of the circuitry unit is between 10 and 30 mm (longitudinal side surface 119 of circuitry unit 115 is approx. 26-30 mm long, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040), but neither Carbunaru et al., Van Venrooij et al., nor Loeb et al. explicitly discloses wherein the height of the circuitry unit is between 0.5 and 3 mm, or more specifically between 1.5 and 2 mm, and the longest width of the circuitry unit is between 1 and 5 mm. 
Carbunaru et al. does disclose a height and width of the circuitry unit of approximately these lengths – wherein the height of the circuitry unit is about 3.5 to 5 mm, and the width of the circuitry unit is 6.5-8 mm (thickness and lateral end surface, Paragraph 0040). Furthermore, Rooney et al. teaches a method for treating a condition of a subject (Abstract, Paragraph 0016-0017) comprising placing an implant (14, 21, Fig. 3A-B) comprising a circuitry unit (36, Fig. 3A-B) and electrodes (24, Fig. 3A-B) proximate a nerve (Abstract, Paragraph 0016, 0049-0050, 0126) wherein the height of the circuitry unit is less than 3.6 mm (Paragraph 0071), the length of the circuitry unit is less than 9.4 mm (Paragraph 0071), and the width of the circuitry unit is less than 6.5 mm (Paragraph 0071). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the height of the circuitry unit to be between 0.5 and 3 mm, or more specifically between 1.5 and 2 mm, and the longest width of the circuitry unit to be between 1 and 5 mm, as approximately taught by both Carbunaru et al. and Rooney et al., in order to allow for the implant to be minimally invasive and placed adjacent specific nerve targets, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).





Response to Arguments
The Applicant's arguments filed in the RCE filed 10 November 2022 with respect to the previous 35 USC 103(a) rejections of Claims 147, 151-154, 156, 157, 166, 168-171, and 173-174 have been fully considered.
The Applicant specifically argues (Page 6-7 of RCE) that none of the previously cited Carbunaru et al., Rooney et al., nor Loeb et al. references disclose the newly added limitations to independent Claims 147 and 166, specifically “the implant shaped to define an arced portion that is shaped so as to define an outwardly-facing convex surface” and “one or more outwardly-facing electrodes that extend around the arced portion”, as recited in amended Claim 147, and “the implant shaped to define a prism that has a transverse cross-section defining an arced portion that is shaped so as to define an outwardly-facing convex surface” and “one or more outwardly-facing electrodes that face outwardly from a perimeter of the arced portion of the implant” as recited in amended Claim 166. However, these arguments are considered moot due to the new grounds of rejection under 35 USC 103(a) made above with the addition of the Van Venrooij et al. reference.  
As described above, Carbunaru et al. does further disclose wherein each of the outwardly-facing electrodes (electrodes 116, 116’, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D) extend around a portion of the implant (114, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), and wherein the implant/circuitry unit has a generally prismatic shape (115, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D).  However, the Examiner agrees that Carbunaru et al. does not specifically disclose wherein the implant/circuitry unit is shaped to define a prism that has a transverse cross-section defining an arced portion that is shaped to define an outwardly-facing convex surface, wherein the electrodes face outwardly from a perimeter of the arced portion of the implant, as recited in Claim 166, amended, and similar limitations in Claim 147 as amended. However, new reference Van Venrooij et al. (cited in Advisory Action mailed 27 September 2022) teaches these limitations. 
 Van Venrooij et al. teaches a method for treating a condition of a subject (Abstract; Paragraph 0009, 0055) comprising implanting an implant into a tissue of the subject (Abstract; Paragraph 0003, 0009, 0059), wherein the implant comprises one or more outwardly-facing electrodes (24A-D, Fig. 3, Fig. 4; Paragraph 0053-0054, 0059); wherein the implant is shaped to define an arced prism (20, 10, Fig. 3; Fig. 4) that has a transverse cross-section defining an arced portion (see cross-section of Fig. 4; Paragraph 0050, 0054, 0057-0061) that is shaped to define an outwardly-facing convex surface (16, Figs. 3-4; Paragraph 0053, 0059, 0060), wherein the electrodes face outwardly from a perimeter of the arced portion of the implant (24A-D, Fig. 3, Fig. 4; Paragraph 0050, 0053, 0057); and wherein the implant is positioned in a manner that inhibits electrical conduction from the outwardly-facing electrodes into non-target areas (Abstract, Paragraph 0009, 0011, 0054, 0057). Therefore, it would have been obvious to one having ordinary skill in the art to configure the implant/circuitry unit disclosed by Carbunaru et al. to be shaped to define a prism that has a transverse cross-section defining an arced portion that is shaped to define an outwardly-facing convex surface, wherein the electrodes face outwardly from a perimeter of the arced portion of the implant, as taught by Van Venrooij et al., in order to direct the current/stimulation from the electrodes in a particular direction or field to specific target nerve structures (e.g. such as to widen or narrow the range of the stimulation), as also taught by Van Venrooij et al. (Abstract, Paragraph 0009, 0011, 0054, 0057), and since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). Therefore, Claims 147 and 166 are rejected as described in detail above. 
No additional specific arguments were presented with respect to the previous 35 USC 103(a) rejections of dependent Claims 151-154, 156, 157, 166, 168-171, and 173-174, nor with respect to new Claim 175. Therefore, Claims 147, 151-154, 156, 157, 166, 168-171, and 173-175 are rejected as described in detail above. 
The Examiner acknowledges the Applicant’s request for rejoinder of the previously withdrawn claims (Page 7 of RCE). The Examiner will consider the possibility of rejoinder if and when allowable subject matter has been indicated. 

	
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792